Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ amendment to claims 2-3, 6-8, and 17-18 and the cancellation of claims 1 and 16.
Election/Restrictions
Claim 8 is allowable due to depending on allowed claim 18. Claim 15 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 10/18/2021, is hereby withdrawn and claim 15 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

In the claims:  Cancel claim 7
Verbal authorization for this examiner’s amendment was given in a telephonic interview with Andrew Wilford on 06/23/2022.

The currently amended claim 7 is not further limiting its independent claim 18. The dependent claim 7 claims the structural limitations “the second magnet is rotatable about a second axis of rotation” that has been claimed in the independent claim 18.

Response to Amendment
The amendment filed on 06/07/2022 has been entered. The 35 USC § 112 claim rejections are overcome. 
Response to Arguments
Applicants’ arguments filed on 06/07/2022 have been fully considered and are persuasive. 

In response to the Applicants’ question “The examiner has indicated that the case contains allowable subject matter. The import of the middle paragraph on page 3 of the office action is not understood. Should the recited limitations be included in a claim or would including them in claim 1 get this claim allowed?” 
The examiners’ reply is No. According to the amended claim set filed 03/10/2022 the independent claim 1 and its two dependent claims 2 and 6 were not drafted to include the claim language of the now amended claim 18 and in accordance to the amendment filed on 06/07/2022. 

Reasons for allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention set forth in claim 18. Accordingly, the independent claims 18 is allowed. The dependent claims 2-6, 8-15 and 17 are allowed due to depending on claims 18.

Regarding claim 18, 
Although the prior art made of record, including E. Carl Goodman et al. (US-8641105-B2), teaches the following claimed limitations and their structural interaction: “a magnetic lock”, “a magnetically operable latch”, “a latched position”, “an unlatched position”, “a magnetic operatic device”, “a release position”, “a closing position”, “a first magnet with a respective magnetic direction”, “rotatable about a first axis”, “a second magnet with a respect magnetic direction”, and “the first and second magnets together forming a magnetic field”. But the prior art made of record, including E. Carl Goodman et al. (US-8641105-B2), fails to teach or fairly suggest the claimed limitations and their structural interaction among each other, and as follows: “a magnetically attractable element movable between a latched position and an unlatched position”, “rotatable about a second axis”, “each of the magnets being rotatable about the respective axis between a release position with the magnetic direction of one of the rotating magnets generally parallel to and pointing oppositely to the magnetic direction of the other rotating magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other rotating magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art made of record, including Fabian Linkert (EP-3266963-A1), teaches the following claimed limitations: “a magnetic lock”, “a magnetically operable latch”, “a magnetically attractable element”, “a latched position”, “an unlatched position”, “a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis”, “a second magnet with a respective magnetic direction”, “a second axis”, “a magnetic field”, “a release position” and “a closing position” and most of the claimed structural interaction among the claimed limitations. But the prior art made of record, including Fabian Linkert (EP-3266963-A1), fails to teach or fairly suggest the following claimed structural interaction among the claimed limitations “a release position with the magnetic direction of one of the rotating magnets generally parallel to and pointing oppositely to the magnetic direction of the other rotating magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other rotating magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art made of record, including Klaus Peter Drumm (US-7267378-B2) and Kurt Prunbauer et al. (US-4686841-A), teaches the following claimed limitations and their structural interaction: “A magnetic lock”, “a magnetically operable latch”, “a magnetically attractable element”, “a latched position”, “an unlatched position”, “a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis” and some of the claimed structural interactions among the claimed limitations. But the prior art made of record, including Klaus Peter Drumm (US-7267378-B2) and Kurt Prunbauer et al. (US-4686841-A), fail to teach or fairly suggest the following claimed limitations and their structural interaction among each other “a second magnet with a respective magnetic direction and rotatable about a second axis, the first and second magnets together forming a magnetic field, each of the magnets being rotatable about the respective axis between a release position with the magnetic direction of one of the rotating magnets generally parallel to and pointing oppositely to the magnetic direction of the other rotating magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other rotating magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art made of record, including Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1) and Yang-Gi Ha (KR-200373366-Y1), teach the concept of two rotating magnets around their own axis of rotation, a glass door, and a sliding latch that is movable between a retracted and extended position and the following claimed structural limitations “a magnetic lock”, “a latched position”, “an unlatched position”, “a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis”, “a second magnet with a respective magnetic direction”, “a second axis”, “ a magnetic field”, “a release position”, “a closing position” and some of the claimed structural interactions among the claimed limitations. But, the prior art made of record, including Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1) and Yang-Gi Ha (KR-200373366-Y1 do not teach or fairly suggest the claimed limitation “a magnetically attractable element” and “a magnetically operably latch” and the following claimed structural interaction among the claimed limitations “magnetically operable latch having a magnetically attractable element movable between a latched position and an unlatched position” and “each of the magnets being rotatable about the respective axis between a release position with the magnetic direction of one of the rotating magnets generally parallel to and pointing oppositely to the magnetic direction of the other rotating magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other rotating magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art made of record, including Jim R. Varney (US-8397546-B2), teaches the structural limitation “a magnetic lock”, “a magnetically operable latch”, “latched position”, “unlatched position”, “ a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis”, “a second magnet with a respective magnetic direction”, “a second axis”, “a magnetic field”, “a release position”, and “a closing position” and some of the claimed structural interaction. But the prior art made of record, including Jim R. Varney (US-8397546-B2), fails to teach or fairly suggest the claimed structural limitations “a magnetically attractable latch element” and the following structural interaction among the claimed limitations “a release position with the magnetic direction of one of the rotating magnets generally parallel to and pointing oppositely to the magnetic direction of the other rotating magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other rotating magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art made of record, including John B. Tavano (US-3288511-A), Angus Gordon Melville Clark (US-3326588-A), Kocijan Franz (WO-2009000008-A1), and Wayne Albert Patterson (US-20090273194-A1), teach “a magnetic lock”, “a magnetically operable latch”, “a magnetically attractable element”, “a latched position”, “an unlatched position”, “a magnetic operating device”, “a first magnet with a respective magnetic direction”, “a first axis”, “a second magnet with a respective magnetic direction”, “a second axis”, “the first and second magnets together forming a magnetic field”, and some of the structural interaction among the claimed structural limitations. But the prior art made of record, including John B. Tavano (US-3288511-A), Angus Gordon Melville Clark (US-3326588-A), Kocijan Franz (WO-2009000008-A1), and Wayne Albert Patterson (US-20090273194-A1), fail to teach or fairly suggest the claimed structural interaction “a magnetically operable latch having a magnetically attractable element movable between a latched position and an unlatched position” and “a second magnet with a respective magnetic direction and rotatable about a second axis” and “each of the magnets being rotatable about the respective axis between a release position with the magnetic direction of one of the rotating magnets generally parallel to and pointing oppositely to the magnetic direction of the other rotating magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other rotating magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically” and as claimed, shown, and disclosed in the instant application.

Although the prior art teaches the structural limitation a magnetic lock, a magnetically operable latch, a magnetically attractable element, a latched and unlatched position, a magnetic operating device, a first and second rotatable magnets, a first and second axis, a movable magnetically attractable element, the first and second magnets forming a magnetic field, a release position, a closing position, a contracted magnetic field, and extended magnetic field. But the prior art of record fails to teach or fairly suggest the following structural interaction among the claimed structural limitations  “each of the magnets being rotatable about the respective axis between a release position with the magnetic direction of one of the rotating magnets generally parallel to and pointing oppositely to the magnetic direction of the other rotating magnet for contracting the magnetic field away from the latch, and a closing position generally parallel to and pointing the same as the magnetic direction of the other rotating magnet for extending the magnetic field to the latch and moving the element to operate the latch magnetically.”

The examiner can find no motivation to modify the magnetic locks of E. Carl Goodman et al. (US-8641105-B2), Fabian Linkert (EP-3266963-A1), Klaus Peter Drumm (US-7267378-B2), Kurt Prunbauer et al. (US-4686841-A), Gang Gwo Industrial Co., Ltd. (DE-202004009405-U1), Yang-Gi Ha (KR-200373366-Y1), Jim R. Varney (US-8397546-B2), John B. Tavano (US-3288511-A), Angus Gordon Melville Clark (US-3326588-A), Kocijan Franz (WO-2009000008-A1), and Wayne Albert Patterson (US-20090273194-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their devices.

The dependent claims 2-6, 8-15 and 17 are allowed due to depending on claims 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement on Reason for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Shou Hsing Liao (US-6658697-B2) teaches a magnetic glass door holder that includes a position device attached to the mobile door, fix device that is attached to the stationary side of the door, and a sucking device.  The invention secures the closed position of a single frameless door or an angled glass door with respect to another door.

Charles G. Hoffman (US-5485733-A) teaches a magnetic lock for locking storage compartment such as cabinet doors, drawers, lids and furniture panels. The invention includes a pivoting magnetic latch, a stationary resetting magnet, and a portable magnetic handle with a magnet stronger than the reset magnet. The invention provides a simple and easy to use magnetic lock that locks automatically when closed without giving away the presence of a concealed compartment in the furniture.

Larry W. Fullerton et al. (US-20110018659-A1) teaches a magnetic latch for locking appliances and cabinet doors, drawers, safety covers and the like. The invention implements repelling and attracting magnetic field emissions to latch and unlatch the mechanism. The invention includes rotating magnets with corresponding fixed magnets and a rotating latch. The invention provides for an easy to lock magnetic latch and promotes for a safer latching ability. 

Hermann Hallmann (US-3782147-A) teaches a security lock including a key with two magnets, a recesses, and a cone shaped end, a case with a tapper, two studs, a pivoting tumbler with two magnets on each side, two detaining notches, a spring, a shaft with two magnets at one end and a lever on the other end to actuate a lock. The invention offers a secure lock that is operated by magnetic induction.

Sanchez Giraldez et al. (US-20120131967-A1) teaches a magnetic lock including a catch, a lock plate, magnets, a housing, a shaft, pins, grooves, a solid cylinder, a bar, a magnetic key with four rare earth magnets. The invention is simple in design and easy to use.

Ryan P. Rafter et al.  (US-9051764-B1) teaches an internal rotational locking device for preventing the separation of a front cover from a rear cover including a rotational bracket with two magnets, a rotating key with two magnets, a spring, a rib, a locking tab, a locking edge, and a torsion spring. The invention is simple in design and offers automatic locking once the magnetic key is removed.
Saagar Mohammed et al. (US-10815690-B2) teaches a magnetic lever mechanism including a lever handle, a spindle, a fixed magnet, a rotating magnet, a sleeve, a bushing, connection joints, mounting plate, a rose, and apertures. The invention offers an automatic lever return mechanism that is simple in design and easy to use.

Kazuo Furuyama (US-5367891-A) teaches a fitting device for an accessory including two magnets with opposite polarities glued inside cylindrical connecting members that include peripheral grooves for locking projections to fit into so as to secure the two ends of the connecting members to each other, rotating the connecting members rotates the magnets and switches the polarities from attraction to repulsion when the connecting members are secured onto each other. The invention offers a fitting device for an ornamental accessory that is easy to engage and disengage at the rear of the wearers’ neck and that is not easily to disengage during wearing.

Russell J. Beach et al.  (US-4425771-A) teaches a combined magnetic and non-magnetic locking mechanism including a T-bar, a housing, linear sliding magnets inside grooves, springs, fixed magnets, pins, and magnetic and non-magnetic detents. The invention offers a simple and secure magnetic locking mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675            

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677